PER CURIAM.
This is an appeal by the defendant [technically the counterdefendant] from an adverse final judgment entered after a non-jury trial in a breach of contract action in which the plaintiff [technically the counter-plaintiff] sought to recover for architectural services performed for the defendant. The sole point on appeal is that the plaintiff failed to establish an alleged condition precedent in order to recover on the oral modification agreement sued upon, to wit: the actual construction of the defendant’s house, which construction the defendant in fact cancelled after the architectural plans were drawn.
We find no merit in this point and affirm because the construction of the house was not a condition precedent for payment under the contract, but was merely the time set for payments thereunder. Because the defendant prevented that time from arriving by cancelling the plans to build the house, the plaintiff was entitled to be paid for services rendered pursuant to the contract. See Peacock Constr. Co. v. Modern Air Conditioning, Inc., 353 So.2d 840, 842 (Fla.1977); Poinsettia Dairy Prods., Inc. v. Wessel Co., 123 Fla. 120, 166 So. 306 (1936); Sharp v. Machry, 488 So.2d 133, 135-37 (Fla. 2d DCA 1986); Babe, Inc. v. Baby’s Formula Serv., Inc., 165 So.2d 795, 798 (Fla. 3d DCA 1964).
The final judgment under review is, therefore, in all respects
Affirmed.